REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/27/2022 has been entered.  Claims 1-20 are pending in this Office action.
Terminal Disclaimer
The terminal disclaimer filed on 05/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pat. 11,082,011 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system; and an element, disposed prior to the RFPA in a signal path of a RF signal input to the RFPA, operable to enforce a maximum allowable amplitude in a high peak to average power ratio (PAPR) instantaneous high peak of the RF signal as recited in claims 1, 18; and an element operable to increase or supplement a bias of the RFPA when a high Peak to Average Power Ratio (PAPR) PAPR instantaneous high peak is detected in the RF signal prior to receipt by the RFPA as recited in claim 10, 19; and a first element operable to detect when an instantaneous output voltage of the RFPA is below a predetermined voltage; and a second element operable to supply additional current to prevent the output voltage of the RFPA from falling below a predetermined threshold voltage as recited in claim 14, 20; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
July 28, 2022